Plaintiff in error, Dr. R.S. Tanner, was tried and convicted on an information charging that on or about the 8th day of July, 1921, he did unlawfully, fraudulently, and feloniously obtain property, to wit: Drugs and money of the total value of $7.30 from the City Drug Store, Strong City, by means and use of a certain false and bogus check. The jury failed to agree on the punishment. Motion for new trial was duly filed and overruled, and on March 11, 1924, he was, by the court, sentenced to imprisonment *Page 225 
in the state penitentiary for a term of one year. To reverse the judgment, he appealed by filing in this court, September 9, 1924, petition in error with case-made.
The defendant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed.
We deem it sufficient to say that the information is sufficient and the demurrer thereto was properly overruled. An examination of the record discloses to us no prejudicial error, and the evidence of the defendant's guilt was ample to justify the verdict.
The judgment of the district court of Roger Mills county is accordingly affirmed.
BESSEY, P.J., concurs.
EDWARDS, J., disqualified.